Citation Nr: 0105003	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  94-31 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
obstructive disease (COPD) currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from July 1986 to August 
1986 and from July 1989 to April 1993.  He served in the 
Persian Gulf from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Montgomery, Alabama, 
regional office (RO) of the Department of Veterans' Affairs 
(VA). 

In March 1999 and March 2000 the Board remanded the veteran's 
claim to the RO for procedural issues and additional 
development.  It is unclear from the veteran's statements 
whether he is claiming service connection for asthma.  It is 
requested that the RO contact the veteran in order to clarify 
this matter and, thereafter, take any appropriate action. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The COPD is productive of no more than mild impairment 
with pulmonary function test results of FEV-1 at 78 percent 
predicted, FEV-1/FVC at 84 percent with a predicted of 84 
percent, and a DLCO (SB) of 71 percent.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for COPD 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. § 4.20, Part 4, Diagnostic Codes 6603 (prior to 
October 7, 1996), 6604 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The veteran underwent a June 1993 VA examination that showed 
complaints of shortness of breath with walking or running.  
He stated that the symptoms had been present since 1991 when 
he returned to the United States from Saudi Arabia. 
The veteran was not asthmatic.  There was no cyanosis or 
clubbing of the extremities present.  His sputum production 
was now yellow in color.  His cough occurred daily.  There 
was dyspnea on exertion.  The veteran stated that after 
walking more than 3/4 mile he would become short of breath.  He 
denied dyspnea with slight exertion.  He further denied 
dyspnea at rest.  A chest x-ray was normal. The diagnosis was 
mild pulmonary obstructive disease.  

In November 1993 the RO granted service connection for 
pulmonary obstructive diseased and assigned a 10 percent 
evaluation for COPD under Diagnostic Code 6603.  The 10 
percent rating has remained in effect since that time.

The veteran's reopened claim was received in January 1994.  A 
VA examination pulmonary was conducted in April 1994.  At 
that time he complained of shortness of breath on mild 
exertion.  He had a persistent and productive cough.  He was 
not on any medications for his pulmonary disorder.  He 
reported that he was able to walk three quarters of a mile 
and walk one flight of stairs before he experienced shortness 
of breath.  

The examination of the chest showed no abnormality.  There 
were no rhonchi, wheezes, or rales.  Chest x-rays were 
negative.  A pulmonary function test (PFT)
showed early small airway obstruction.  The diagnosis was 
obstructive lung disease.

The veteran received intermittent treatment at VA and private 
facilities during 1994 for various problems, including his 
lung disorder.  A VA examination was conducted in November 
1994.  The clinical history showed that in May 1994 the 
veteran was started on an inhaler, which helped, but he 
continued to have shortness of breath.  He was then given a 
second inhaler.  The veteran continued to complain of 
shortness of breath that occurred after prolonged talking or 
walking.  He was able to walk one block before becoming short 
of breath.  He was able to climb two flights of steps and 
then became short of breath.  The veteran continued to have a 
productive cough.  The veteran had a chronic cough productive 
of clear to yellow sputum.  

An examination of the lungs showed that palpation and 
percussion were normal.  Auscultation showed scattered 
respiratory wheezes.  PFT revealed mild obstructive disease.  
Chest x-ray showed no abnormality.  The diagnosis was chronic 
obstructive pulmonary disease. 

A hearing was held at the RO in December 1994.  The veteran 
testified as to his sinus disorder and COPD.  The veteran 
repeated his medical history of COPD as related in the June 
1993 VA examination.  The veteran could walk about a block or 
so before he became really short of breath.  He could walk up 
two flights of stairs pretty well.  He used two different 
inhalers a total of four times a day, 2 pumps each time.

The veteran continued to receive treatment at a VA outpatient 
clinic during 1995 and 1996.  In March 1995 the impression 
was probable asthma.

A hearing was held at the RO in November 1996 as to his 
current COPD symptoms.  He stated that he had to clear out 
his lung two to three times a day.  The veteran also inclined 
his bed, and kept a pillow under his head.  The veteran 
reported having chest pains when climbing stairs.

A VA examination was conducted in December 1996.  At that 
time the veteran reported shortness of breath from climbing 
one flight of stairs or walking up an incline.  He had a 
daily cough productive of thick yellow-white sputum.  He did 
not have hemoptysis.  He was able to run about one half of a 
mile and only climb one flight of stairs.  He stated that he 
had occasional wheezing but had infrequent colds or other 
types of respiratory infections.  He had never smoked.  

On examination he had full symmetrical excursion of the 
diaphragms.  The lungs were clear to escultation.  He had no 
wheezing the day of the examination.  There was no malignant 
process present.  The veteran was not dyspneic at rest or 
dyspneic after the examination.  The chest x-ray was normal.  
PFT was normal.  The diagnosis was a history of chronic 
obstructive/restrictive pulmonary disease.  

He received intermittent treatment at a VA facility during 
1998 and 1999 for respiratory complaints.

A March 1999 VA examination showed that the veteran wheezed 
after running about a mile to a mile and a half, in which 
case he would use his Ventolin inhaler.  It appeared that he 
wheezed mainly during exercise.  He denied hemoptysis.  He 
actually denied any shortness of breath.  He stated that he 
would only get dyspneic after heavy exertion.  He denied any 
unusual dyspnea.  He could work out.  He lifted weights up to 
385 pounds about four times a week and said he also walked on 
a treadmill up to five and a half miles an hour for about 40 
minutes and bicycles about 30 minutes.  He worked out at 
least four to five times a week.  He could climb at least two 
or three flights of stairs.  The examiner noted that in 
essence, the veteran did not really have any problems with 
shortness of breath of breath according to the veteran.  

The veteran took Azmacort, three puffs twice a day.  The last 
time he used it was a couple of weeks ago.  He only used it 
maybe once or twice a week.  The veteran also took Ventolin, 
as occasion required.  An examination showed that he had some 
minimal wheezing on expiration.  There was symmetrical 
expansion with no rales or rhonchi.  The chest x-rays were 
clear, and previous x-rays were noted as clear.  The May 1998 
pulmonary function test was reviewed.  It was also noted that 
the veteran's Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) was 91 
percent.  

The assessment was that the PFT and elevated CO2 demonstrated 
asthma.  Clinically, it appeared to be mild in nature given 
the veteran's clinical history of good exercise tolerance in 
the past as well as his PFT's and his use of bronchodilators.

A March 1999 report of pulmonary function testing shows a 
post-bronchodilator forced expiratory volume in one second 
(FEV-1) of 75 percent.  The predicted percent for Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) was 84 percent.  The post-bronchodilator FEV-
1/FVC was 81 percent.  The veteran's Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) was 81 percent.  The impressions were minimal 
obstructive lung defect and  insignificant response to 
bronchodilators.  It was also reported that an additional 
restrictive lung defect may have been present.

A VA PFT was conducted in May 2000.  The report shows a post-
bronchodilator FEV-1 of 78 percent of the predicted score.  
The predicted percent for FEV-1/FVC was 84 percent.  The 
post-bronchodilator FEV-1/FVC was 84 percent.  The veteran's 
DLCO (SB) was 71 percent.  The impression was minimal 
obstructive lung defect.

A VA respiratory examination was conducted in June 2000.  At 
that time the veteran reported showed that he got dyspneic on 
walking up to 100 yards.  If he used his inhalers then he 
could walk on a treadmill up to three miles in 45 minutes.  
He could also ride a bike for 20 minutes without any 
problems.  He had never been intubated or admitted for 
asthma.  He did complain of occasional wheezing which was 
decreased by the inhaler.  The veteran denied any symptoms of 
hemoptysis, leg swelling, orthopnea, or paroxysmal nocturnal 
dyspnea.  He reported occasional left sided dull chest pain, 
especially on bending down which was nonpleuritic and lasted 
for three to five seconds and was relieved by Motrin.  It 
appeared to be musculoskeletal in origin.  His weight had 
increased by 30 pounds since 1993.  His lungs were clear to 
auscultation.  

The impression was of symptoms and signs suggestive of asthma 
that was currently mild in severity.  The study was done 
while the veteran was on bronchodilators as well as inhaled 
steroids.  The veteran also gave symptoms, which were 
suggestive of sleep apnea syndrome.  It was noted that 
rhinitis and postnasal drip could trigger the asthma.  The 
examiner stated that although the PFT's are suggestive of 
restrictive defect, the total lung capacity in the past had 
been normal.  The restrictive defect could be due to his 
increased weight.  It was noted that occasionally asthma 
could also present with a restricted defect.  


II. ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2000).  

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.1, 4.41, 4.42 (2000), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (20009).

The severity of chronic obstructive pulmonary disease is 
determined, for VA rating purposes, by application of the 
provisions of Parts 3 and 4 of the Code of Federal 
Regulations, and in particular 38 C.F.R. § 4.97 of the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  During 
the course of the appeal, the diagnostic code applicable to 
the veteran's service-connected chronic obstructive pulmonary 
disease and the criteria under which the veteran's 
respiratory disability is evaluated were amended as of 
October 7, 1996.

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991). Therefore, the Board will address both the 
old and the new rating criteria, as already considered by the 
RO, and apply that criteria which is most favorable to the 
veteran in rating the service-connected respiratory disorder.

Under the regulations in effect prior to October 7, 1996 
(former regulations), chronic obstructive pulmonary disease 
was rated analogous to pulmonary emphysema pursuant to 38 
C.F.R. § 4.97, Part 4, Diagnostic Code 6603.  A 10 percent 
evaluation is warranted for mild pulmonary emphysema with 
evidence of ventilatory impairment on pulmonary function 
testing and/or definite dyspnea on prolonged exertion.  A 30 
percent evaluation requires moderate pulmonary emphysema with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on a level surface and 
pulmonary function test results which are consistent with 
findings of moderate emphysema.

A 60 percent evaluation requires severe pulmonary emphysema 
manifested by exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping, ventilatory impairment of severe degree confirmed 
by pulmonary function tests, and a marked impairment of 
health.  A 100 percent evaluation requires pronounced 
pulmonary emphysema which is intractable and totally 
incapacitating and which is manifested by dyspnea at rest, or 
marked dyspnea and cyanosis on mild exertion.  The severity 
of the emphysema must be confirmed by chest x-ray studies and 
pulmonary function tests. 38 C.F.R. § 4.97, Part 4, 
Diagnostic Code 6603.

Under the regulations in effect as of October 7, 1996 (new 
regulations), chronic obstructive pulmonary disease is 
evaluated pursuant to 38 C.F.R. § 4.97, Part 4, Diagnostic 
Code 6604.  A 10 percent evaluation is warranted for FEV-1 of 
71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66 to 80 percent predicted.  A 30 percent evaluation 
requires FEV-1 of 56 to 70 percent, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56 to 65 percent predicted.

A 60 percent evaluation requires FEV-1 of 40 to 55 percent, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value, or; the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) less than 
40 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or ; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure; requires outpatient oxygen 
therapy.

To summarize, statements by the veteran describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.

In this regard, during the April 1994 VA examination the 
veteran indicated that he when he climbed one flight of 
stairs he experienced shortness of breath.  However, the 
clinical evaluation showed no abnormality and PFT did not 
show the presence of moderate emphysema.

During the November 1994 VA examination the veteran reported 
that he was able to walk one block before becoming short of 
breath and was able to climb two flights of steps and then 
became short of breath.  However, PFT showed only mild 
obstructive disease.  At the time of the December 1996 
examination, he reported that he was only able to climb one 
flight of stairs.  However, the PFT was normal.

Additionally, during his March 1999 VA examination the 
veteran reported that he was able to run about a mile to a 
mile and a half before wheezing.  Furthermore, he could climb 
at least two or three flights of stairs and the PFT showed 
only a minimal obstructive defect.  

During the June 2000 VA examination the veteran indicated 
that he got dyspneic on walking up to 100 yards.  However, 
the PFT in May 2000 showed no evidence of moderate emphysema.  
Also the FEV-1 was 78 percent of the predicted normal value, 
and the FEV-1/FVC was 84 percent out of a predicted value of 
84 percent.  The veteran's Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) was 
71 percent.

After reviewing the evidence it is the Board's judgment that 
the degree of impairment resulting from the COPD does not 
satisfy the criteria for a 30 percent evaluation under either 
the old or revised rating criteria.  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt doctrine per 38 C.F.R. § 4.3 (2000).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  A review of 
the record shows that the veteran has not asserted that there 
are records, which are not associated with the claims folder 
and he has been informed of the criteria for a higher 
evaluation.  During the appeal period the veteran has 
undergone a several VA examinations, the most recent of which 
was June 2000.  The RO has not had the opportunity to 
adjudicate the veteran's claims according to the above 
legislation.  However, in this case, the Board believes all 
proper development has taken place and the Board concludes 
that the veteran is not prejudiced by this decision.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

The claim for a disability rating greater than 10 percent for 
the service-connected COPD is denied



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

